Citation Nr: 0715047	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-40 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a higher disability rating for residuals 
of an injury to the right foot, currently evaluated as 20 
percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana. 

By a rating decision in August 2005, subsequent to receipt of 
the veteran's substantive appeal as to the assigned 
disability evaluation for the disabilities at issue, the RO 
granted the veteran a 20 percent disability evaluation for 
his residuals of a right foot injury, and a 10 percent 
disability rating for his pseudofolliculitis barbae.  An 
effective date of May 13, 2003 was assigned for both.  
Nonetheless, the veteran has not indicated that he is 
satisfied with these evaluations.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (even if a rating is increased during the 
pendency of an appeal, a veteran is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise).


FINDINGS OF FACT

1.  The service-connected right foot injury residual 
disability is manifested by no more than moderately severe 
pain with flare-ups.

2.  The veteran's pseudofolliculitis barbae has caused 
scaling and papules over 1.2 percent of the total body 
surface area and 20 percent each of the visible areas of his 
head and neck.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for residuals of an injury to the right foot.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5284 (2006).

2.  The criteria are not met for an initial rating higher 
than 10 percent for pseudofolliculitis barbae.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

As the January 2004 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
pseudofolliculitis barbae, such claim is now substantiated.  
As such, his filing of a notice of disagreement as to the 
January 2004 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's 
pseudofolliculitis barbae and his residuals of an injury to 
the right foot, and included a description of the rating 
formulas for all possible schedular ratings under those 
diagnostic codes.  The appellant was thus informed of what 
was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
disability evaluations that the RO had assigned.  

June 2003, September 2003, and November 2004 VCAA letters 
explained the evidence necessary to substantiate the claims 
for increased ratings, and how a disability rating is 
determined for service-connected disorders.  He was also 
advised of the division of responsibility between him and VA 
in obtaining such evidence, and was requested to provide 
information and evidence in his possession pertinent to the 
appeal to VA.  

These letters failed to discuss the law pertaining to the 
assignment of an effective date in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims for increased disability ratings, 
no effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran received his initial VCAA notices in 
June 2003 and September 2003, prior to the RO's initial 
adjudication of his claims in January 2004.  As such, there 
is no defect with respect to the timing of the VCAA notice 
for these claims.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of private and VA post-service treatment, as well as 
reports of VA examinations.  Additionally, the claims file 
contains the veteran's statements in support of his claims, 
including a transcript of his testimony before a Decision 
Review Officer of the RO.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims for 
increased disability evaluations.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Nevertheless, where the veteran is appealing the rating for 
an already established service-connected condition, his 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The veteran is currently assigned a 20 percent disability 
evaluation for his residuals of an injury to the right foot 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 20 percent 
rating is warranted under this Code for a moderately severe 
foot injury.  A 30 percent rating, the highest possible under 
this code, requires a severe foot injury.

The veteran presently has a 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7813, by analogy to dermatophytosis, 
for his pseudofolliculitis barbae.  See 38 C.F.R. § 4.20 
(2006) (when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous).  

According to the regulations, Diagnostic Code 7813 states 
that dermatophytosis is to be rated as disfigurement of the 
head, neck, or face (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801-7805), or dermatitis (Diagnostic Code 7806), 
depending on the predominant disability.  As the veteran's 
predominant disability  manifests itself by skin irritation, 
papules, and scales of the face and neck, the disorder is 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.

Under Diagnostic Code 7806, a 10 percent disability 
evaluation is assigned if there is dermatitis or eczema of at 
least 5 percent of the entire body, but less than 20 percent 
of the entire body, or at least 5 percent, but less than 20 
percent of the exposed affected areas, or intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past year.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  For the next higher 30 percent 
disability evaluation, there must be dermatitis or eczema 
over 20 to 40 percent of the body or 20 to 40 percent of the 
exposed areas affected, or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
during the past year.  Id.  

Analysis

Residuals of an Injury to the Right Foot

In considering these rating criteria in relation to the 
objective medical evidence, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 20 percent rating and that a higher rating 
is not warranted.  The objective clinical evidence of record 
does not show he has severe residuals from the injury in 
service.  Despite pain that the veteran experiences, the 
veteran's symptomatology most closely fits within the 
criteria for the 20 percent rating for a moderately severe 
foot injury.  There is no evidence of severely impaired use 
of the veteran's right foot.  While the veteran has limited 
dorsiflexion of the ankle, the veteran has full range of 
motion of plantar flexion.  See, e.g., 38 C.F.R. § 4.71, 
Plate II, listing normal ranges of motion in the ankle on 
dorsiflexion and plantar flexion.
Moreover, he has good talar tilt and normal anterior drawer 
test, with intact sensation and palpable dorsalis pedis 
pulse.  In addition, his pain is alleviated by medication or 
resting his foot.  Therefore, the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 20 percent evaluation.

In concluding the veteran is not entitled to a rating higher 
than 20 percent, the Board has also considered whether he is 
entitled to a higher rate of compensation because of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  See, too, 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  He admittedly experiences pain, and has since his 
injury in service.  Nevertheless, as previously mentioned, 
his current 20 percent rating for a moderately severe foot 
injury necessarily contemplates pain on use of this 
extremity.  So this symptom, even assuming he has it, is 
already factored into his current 20 percent rating.  
Although early degenerative joint disease of the ankle would 
warrant application of DC 5003, this would not provide a 
basis for assigning a rating higher than 20 percent since 
this is the highest possible rating the Code for limitation 
of motion of the ankle under Diagnostic Code 5271.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional and unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing by the veteran that his residuals have caused 
marked interference with his employment (meaning over and 
beyond that contemplated by his assigned rating) or 
necessitated frequent periods of hospitalization.  
Accordingly, there is no basis for referring this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against claim.  So the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

Pseudofolliculitis Barbae

The Board has carefully considered the relevant evidence of 
record and finds that, for the reasons and bases set forth 
below, the veteran's pseudofolliculitis barbae most closely 
approximates the criteria for the currently assigned 10 
percent rating.  See 38 C.F.R. § 4.118, DCs 7806, 7813 
(2006).

In this regard, the Board observes that the objective 
clinical evidence of record does not show that the veteran 
has pseudofolliculitis barbae over 20 percent of his body or 
that the veteran's pseudofolliculitis barbae requires 
systemic therapy involving corticosteroids.  While the Board 
acknowledges that the veteran has multiple papules with 
overlying scale, mild erythema, and ingrown hairs, the 
veteran's pseudofolliculitis barbae does not require immune 
suppression.  In fact, the veteran denies using topical 
medications, corticosteroids, immunosuppressive drugs, and 
light therapy for this disorder.  Further, the veteran's 
pseudofolliculitis barbae involved only 9.2 percent of his 
exposed body, and no more than 20 percent of the affected 
areas, namely his face and neck.  In fact, his 
pseudofolliculitis only affected 1.2 percent of his whole 
body.  As such, the veteran's symptomatology most closely 
fits within the criteria for the currently assigned 10 
percent disability evaluation.

The Board also considered whether the veteran would be 
entitled to a rating in excess of 10 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Under this Code, a 30 percent 
disability evaluation is warranted for disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature of paired 
set of features (nose, chin, forehead, eyes, ears, cheeks, or 
lips), or with 2 or 3 characteristics of disfigurement.  The 
characteristics of disfigurement for purposes of evaluation 
are:  scar of 5 or more inches in length, scar of at least 
one-quarter inch wide, surface contour of the scar is 
elevated or depressed, scar adherent to underlying tissue, 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches, abnormal skin texture in an area exceeding six square 
inches, underlying soft tissue missing in an area exceeding 
six inches square, or indurate and inflexible skin in area 
exceeding six inches square.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).  However, the objective clinical 
evidence of record does not show that the veteran has even 
one of the characteristics of disfigurement required under 
the provisions of Diagnostic Code 7800.

In concluding that the veteran is not entitled to a higher 
rating, the Board has also considered the clinical 
manifestations of his pseudofolliculitis barbae, including 
any effects his skin disorder has on his earning capacity and 
his ordinary activity.  See 38 C.F.R. § 4.1, 4.2, 4.10, 4.41 
(2006).  However, the Board finds that there is no basis for 
a higher rating, as the record does not reflect that 
pseudofolliculitis barbae has resulted in any discrimination 
in employment or daily activities.

Finally, the Board has considered whether the veteran is 
entitled to a higher disability rating on an extra-schedular 
basis.  However, the Board concludes the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  There 
is no probative indication his pseudofolliculitis barbae 
caused marked interference with his employment at any point 
during the relevant time period or necessitated frequent 
periods of hospitalization as to render impractical the 
application of normal rating schedule standards.  So there is 
no basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for his pseudofolliculitis barbae, on either a 
schedular or extra-schedular basis, so the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a disability rating higher than 20 percent for 
residuals of an injury to the right foot is denied.

Entitlement to an initial rating higher than 10 percent for 
pseudofolliculitis barbae is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


